DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 27-33 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The Supreme Court’s Alice and Mayo Collaborative Services v. Prometheus Laboratories, Inc. decisions provide the two-stage framework by which patent eligibility under § 101 is assessed (see 573 U.S. at 216−18; 566 U.S. 66, 70−80 (2012)).  A patent claim falls outside § 101 where:
(1) 	it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea; and 
(2) 	the particular elements of the claim, considered “both individually and ‘as an ordered combination,’” do not add enough to “‘transform the nature of the claim’ into a patent-eligible application.” 
Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) (quoting Alice, 573 U.S. at 217). 
It is against this framework that the instant claims are analyzed. 
Instant claim 1 recites a method of formulating a pharmaceutical solution comprising dissolving baclofen in saline, dextrose solution and/or Lactated Ringer’s solution.
Thus, the claim is directed to a process, which is one of the statutory categories of invention. 
However, the claim further recites the step of “determining a therapeutically effective amount of intravenous baclofen” to dissolve in the saline solution “by multiplying the therapeutically effective amount of oral baclofen [being administered to a human subject] by between about 0.7 and about 0.8”.  The claim thus recites a step that is to be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Myriad Genetics, Inc. v. Ambry Genetics Corporation, No. 2014-1361 (Fed. Cir. 12/17/2014)).  Thus, the claim is directed to at least one exception, which may be termed a law of nature, an abstract idea, or both.  
Yet claim 1 comprises no additional element, or combination of elements, sufficient to ensure that the claim amounts to significantly more than the exception.  Besides the patent-ineligible concept, the claim recites only the additional step of dissolving the determined amount of baclofen in saline, etc., which is well-understood, routine and conventional activity for those of ordinary skill in the art, as demonstrated by Gessa et al (WO 2001/26638) which teach “[b]aclofen… dissolved in saline (added with a few drops of a 0.1N HCl solution)” (Page 5, Lines 25-27).
Furthermore, consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately.  Whether taken alone or as a combination with the other additional elements, the recitation of administering an effective amount of an antibiotic yields a claim as a whole which does not amount to significantly more than the exception itself.
In view of all of the foregoing, the claims are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gessa et al (WO 2001/26638) as evidenced by Liu et al (US 2006/0089335) and Orr (WO 2013/180796).
Claim 27 is drawn to a method of formulating a pharmaceutical solution for intravenous administration to a human subject presently being treated with a therapeutically effective amount of oral baclofen, the method comprising:
(a)	determining a therapeutically effective dose of intravenous baclofen by multiplying the therapeutically effective amount of oral baclofen by between about 0.7 and about 0.8 (more specifically, about 0.74 (claim 28) or about 0.75 (claim 29)); and
(b)	dissolving the therapeutically effective dose of intravenous baclofen in at least one of normal saline, dextrose solution, Lactated Ringer’s solution, or any combination thereof.
Gessa et al teach “[b]aclofen… dissolved in saline (added with a few drops of a 0.1N HCl solution)” (Page 5, Lines 25-27) and injected into “Male Wistar rats weighing 275-300 g” (Page 3, Lines 32-33) at dose of “10… mg/kg (injection volume: 10 ml/kg)” (Page 5, Lines 28-29) – resulting in a pharmaceutical solution comprising about 2.75-3.0 mg baclofen in saline, at a concentration of 1.0 mg/mL.
As evidenced by Liu et al – disclosing “methods for enhancing cognitive function” comprising “administration of GABAB agonists such as baclofen” (Abstract) – although “[o]ral dosage forms (tablets) containing 10 mg or 20 mg of baclofen are available… the present invention contemplates use of baclofen at doses 10 mg/day or, preferably, less”, such as “a dose of 2-5 mg/day” or “a dose of 1-2 mg/day” (Paragraph 0131), and further teaches “oral dosage forms (e.g., tablets) of baclofen containing 0.5 mg, 1 mg, 2 mg or 5 mg baclofen” (Paragraph 0132).
As evidenced by Orr – disclosing “a method for treating insomnia comprising administering a pharmaceutically effective amount of baclofen to a patient suffering from insomnia” (Paragraph 0003), wherein “[b]aclofen can be administered to the individual orally in pill form” (Paragraph 0017) – “pharmaceutically effective amounts of baclofen can be from about… 1, 2, 3, 4, 5… mg” and so on (Paragraph 0019).
Accordingly, as evidenced by Liu et al and Orr (each of which disclose about 4 mg as a therapeutically effective amount of oral baclofen), the method of Gessa et al entails dissolving a therapeutically effective amount of baclofen – that is about 0.7 to about 0.8 (and, more specifically, about 0.74 or about 0.75) the therapeutically effective amount of oral baclofen – in saline. 
However, Gessa et al do not teach:
(i) 	formulating the solution “for intravenous administration to a human subject presently being treated with a therapeutically effective amount of oral baclofen”; or
(ii)	“determining a therapeutically effective dose of intravenous baclofen by multiplying the therapeutically effective amount of oral baclofen by between about 0.7 and about 0.8” (more specifically, about 0.74 (claim 28) or about 0.75 (claim 29)).
Yet, as to (i): the recitation that the formulated solution is “for intravenous administration” to a specific human subject, wherein the method does not further comprise an active step of carrying out said intravenous administration, has not been given patentable weight.  At the outset, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150 (CCPA 1951).  Furthermore, the intended use of the formulated solution does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish it from the prior art.  An intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339 (Fed. Cir. 2003). 
And, as to (ii): as discussed above, Gessa et al teach dissolving a therapeutically effective amount of baclofen – that is about 0.7 to about 0.8 (and, more specifically, about 0.74 or about 0.75) the therapeutically effective amount of oral baclofen – in saline.  The step of determining this same dose of baclofen “by multiplying the therapeutically effective amount of oral baclofen by between about 0.7 and about 0.8” entails nothing more than a mental step and has not been given patentable weight.  As discussed in Ex parte Gilmour (Appeal 2009-003143, August 8, 2011) – addressing a claim limitation directed to “constructing a profile… based on a plurality of sets of text” wherein “at least one set of text that was authored not for any purpose related to creating or accessing the profile" – “the claim addresses the purpose for which a set of text was authored.  We find that this purpose is an undecipherable thought, fully within the mind of the author as he or she composed the text… The purported limitation expresses a mere idea, a mental step taken by an author and unknown by any but that author… In conclusion, we do not find that the purported limitation adds patentable weight to the claim”.  
In view of all of the foregoing, claims 27-29 are anticipated.
Claims 30-32 are drawn to the method of claim 27 wherein the dissolving step further comprises formulating the pharmaceutical solution with a baclofen concentration of up to about 2.0 mg/mL (claim 30), more specifically about 0.5-2.0 mg/mL (claim 31), and even more specifically, about 0.5-1.0 mg/mL (claim 32).
As discussed above, the dissolving step of Gessa et al provides a pharmaceutical solution comprising about 2.75-3.0 mg baclofen in saline, at a concentration of 1.0 mg/mL.
Accordingly, claims 30-32 are also anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gessa et al (WO 2001/26638) as evidenced by Liu et al (US 2006/0089335) and Orr (WO 2013/180796) as applied to claims 27-32 above, in further view of Sullivan et al (A Guide to Substance Abuse Services for Primary Care Physicians, 2008 – Chapter 5 (Pages 55-70) and Appendix A (Pages 81-101).
Claim 33 is drawn to the method of claim 27 further comprising dissolving a therapeutically effective dose of an anticonvulsant.  
As discussed above, Gessa et al teach “[b]aclofen… dissolved in saline (added with a few drops of a 0.1N HCl solution)” (Page 5, Lines 25-27) and injected into “Male Wistar rats weighing 275-300 g” (Page 3, Lines 32-33) at dose of “10… mg/kg (injection volume: 10 ml/kg)” (Page 5, Lines 28-29) – resulting in a pharmaceutical solution comprising about 2.75-3.0 mg baclofen in saline, at a concentration of 1.0 mg/mL.  In particular, the treated “[r]ats were… physically dependent on alcohol” (Page 4, Line 10) in order to test the “[e]ffect of baclofen on alcohol withdrawal syndrome” (Page 3, Lines 29-30).  
However, Gessa et al do not teach the further inclusion of an anticonvulsant.
Yet, as taught by Sullivan et al, “[b]enzodiazepines are frequently used to alleviate alcohol withdrawn symptoms” (Page 62, Column 2), for example diazepam (Page 85, Column 2), which entails an anticonvulsant.
Based further on Sullivan et al, it would have been obvious to additionally dissolve an anticonvulsant such as diazepam in the baclofen solution of Gessa et al.  It would have been obvious to do so in an effort to provide additional treatment of alcohol withdrawal symptoms.  As stated in MPEP 2144.06, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846 (CCPA 1980).   
Accordingly, claim 33 is rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,350,183.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘183 claims are drawn to methods of administering an intravenous baclofen solution to a human subject presently being treated with oral baclofen, wherein the IV solution comprises about 75% of the oral baclofen dose.  It would have been obvious to formulate the IV solution as claimed in order to carry out the method of administering taught by the ‘183 claims.
Claims 27-33 are are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/554,518. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘518 claims are drawn to methods of administering an intravenous baclofen solution, wherein the IV solution comprises about 75%-80% of the oral baclofen dose.  It would have been obvious to formulate the IV solution as claimed in order to carry out the method of administering taught by the ‘518 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611